      Case 2:14-cv-00601-MHT-JTA Document 2901 Filed 08/25/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

 EDWARD BRAGGS, et al.,                       )
                                              )
          Plaintiffs,                         )    Case No. 2:14-cv-00601-MHT-WC
                                              )
 v.                                           )    Honorable Myron H. Thompson
                                              )
 JEFFERSON DUNN, et al.,                      )
                                              )
          Defendants.                         )




                                  MOTION TO WITHDRAW

        The undersigned counsel of record, Lisa W. Borden, moves the Court for an order

permitting her to withdraw as counsel of record for Plaintiffs in the above-styled matter. Effective

August 31, 2020, the undersigned is departing Baker Donelson and will no longer be engaged in

private law practice. Plaintiffs will continue to be represented by attorneys associated with the

Southern Poverty Law Center and the Alabama Disabilities Advocacy Program, and by Anil

Mujumdar, and will not be prejudiced by the undersigned’s withdrawal.

        WHEREFORE, the undersigned respectfully requests that this Honorable Court enter an

Order granting her withdrawal as counsel of record in this matter.

        Respectfully submitted this the 25th day of August, 2020.




                                              Respectfully Submitted,

                                              /s/ Lisa W. Borden
                                              Lisa W. Borden
                                              One of the Attorneys for Plaintiffs



LWB 4817-0426-5160
2860000-003152
      Case 2:14-cv-00601-MHT-JTA Document 2901 Filed 08/25/20 Page 2 of 5




Lisa W. Borden
William G. Somerville, III
Patricia Clotfelter
BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ PC
420 20th Street North, Suite 1400
Birmingham, AL 35203
lborden@bakerdonelson.com
wsomerville@bakerdonelson.com
pclotfelter@bakerdonelson.com

Ebony Howard
Lynnette K. Miner
Jaqueline Aranda Osorno
Jonathan Barry-Blocker
Brock Boone
SOUTHERN POVERTY LAW CENTER
400 Washington Avenue
Montgomery, AL 36104
Telephone: (334) 956-8200
Facsimile: (334) 956-8481
ebony.howard@splcenter.org
lynnette.miner@splcenter.org
jaqueline.aranda@splcenter.org
jonathan.blocker@splcenter.org
brock.boone@splcenter.org

William Van Der Pol, Jr.
Glenn N. Baxter
Lonnie Williams
Barbara A. Lawrence
Andrea J. Mixson
Ashley N. Austin
ALABAMA DISABILITIES ADVOCACY PROGRAM
Box 870395
Tuscaloosa, AL 35487
Telephone: (205) 348-4928
Facsimile: (205) 348-3909
wvanderpoljr@adap.ua.edu
gnbaxter@adap.ua.edu
lwilliams@adap.ua.edu
blawrence@adap.ua.edu
amixson@adap.ua.edu
aaustin@adap.ua.edu


                                       2
LWB 4817-0426-5160
2860000-003152
      Case 2:14-cv-00601-MHT-JTA Document 2901 Filed 08/25/20 Page 3 of 5




Rhonda Brownstein
ALABAMA DISABILITIES ADVOCACY PROGRAM
400 South Union Street, Suite 425
Montgomery, AL 36104
Telephone: (205) 579-4976
Facsimile: (334) 240-0996
rbrownstein@adap.ua.edu

Anil A. Mujumdar
DAGNEY JOHNSON LAW GROUP
2170 Highland Avenue, Suite 250
Birmingham, AL 35213
Telephone: (205) 729-8445
Facsimile: (205) 809-7899
anil@dagneylaw.com

ATTORNEYS FOR THE PLAINTIFFS




                                       3
LWB 4817-0426-5160
2860000-003152
      Case 2:14-cv-00601-MHT-JTA Document 2901 Filed 08/25/20 Page 4 of 5




                               CERTIFICATE OF SERVICE

        I hereby certify that I have on this 25th day of August, 2020 electronically filed the
foregoing with the clerk of court by using the CM/ECF system, which will send a notice of
electronic filing to the following:

David R. Boyd, Esq.                               William R. Lunsford, Esq.
John G. Smith, Esq.                               Matthew Reeves, Esq.
Balch & Bingham LLP                               Melissa K. Marler, Esq.
Post Office Box 78                                Stephen C. Rogers, Esq.
Montgomery, AL 36101-0078                         Dustin D. Key, Esq.
dboyd@balch.com                                   Kenneth S. Steely, Esq.
jgsmith@balch.com                                 Maynard, Cooper & Gale, P.C.
                                                  655 Gallatin Street, SW
Steven C. Corhern, Esq.                           Huntsville, AL 35801
Balch & Bingham LLP                               blunsford@maynardcooper.com
Post Office Box 306                               mreeves@maynardcooper.com
Birmingham, AL 35201-0306                         mmarler@maynardcooper.com
scorhern@balch.com                                srogers@maynardcooper.com
                                                  dkey@maynardcooper.com
Joseph G. Stewart, Jr., Esq.                      ksteely@maynardcooper.com
Gary L. Willford, Jr., Esq.
Stephanie Lynn Dodd Smithee, Esq.                 Luther M. Dorr, Jr., Esq.
Alabama Department                                Maynard, Cooper & Gale, P.C.
Of Corrections Legal Division                     1901 6th Avenue North, Suite 2400
301 South Ripley Street                           Birmingham, AL 35203
Montgomery, AL 36104                              rdorr@maynardcooper.com
joseph.stewart@doc.alabama.gov
gary.willford@doc.alabama.gov                     Deana Johnson, Esq.
stephanie.smithee@doc.alabama.gov                 Brett T. Lane, Esq.
                                                  MHM Services, Inc.
Philip Piggott, Esq.                              1447 Peachtree Street, N.E., Suite 500
Webster Henry                                     Atlanta, GA 30309
Two Perimeter Park South                          djohnson@mhm-services.com
Suite 445 East                                    btlane@mhm-services.com
Birmingham, AL 35243
ppiggott@websterhenry.com

                                                  /s/ Lisa W. Borden
                                                  One of the Attorneys for Plaintiffs




LWB 4817-0426-5160
2860000-003152
      Case 2:14-cv-00601-MHT-JTA Document 2901 Filed 08/25/20 Page 5 of 5




LWB 4817-0426-5160
2860000-003152
